SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1074
CA 11-00176
PRESENT: SCUDDER, P.J., SMITH, CENTRA, GREEN, AND GORSKI, JJ.


JUSTINE THOMPSON, PLAINTIFF-APPELLANT,

                     V                                             ORDER

MICHAEL COOPER, ESQ., STEPHEN BARNES, ESQ.,
INDIVIDUALLY AND DOING BUSINESS AS THE
BARNES FIRM AS SUCCESSORS IN INTEREST TO
CELLINO & BARNES, ROSS CELLINO, INDIVIDUALLY
AND AS A PARTNER IN THE LAW FIRM OF CELLINO &
BARNES AND CELLINO & BARNES,
DEFENDANTS-RESPONDENTS.


WILLIAMS & RUDDEROW, PLLC, SYRACUSE (MICHELLE ELLSWORTH RUDDEROW OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

CELLINO & BARNES, P.C., BUFFALO (ELLEN B. STURM OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered October 14, 2010. The order granted the motion
of defendants for summary judgment and dismissed the amended
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court